DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
Response to Amendment
	The amendment filed 09/16/2022 has been entered. Claims 1-3, 5, 13-14, 18, 30, and 35-39 remain pending in the application, and claims 4, 6-12, 15-17, 19-29, and 31-34 are cancelled. 
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 09/16/2022, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frandsen in view of Matera, JR (see rejection below).
 Claim Objections
Claims 1-3, 5, 13-14, 18, 30, and 35-39 are objected to because of the following informalities: 
Claims 1 and 30 line 8, and claim 30 line 9 “co-operate” should read “cooperate.” Claims 2-3, 5, 13-14, 18, and 35-38 are objected due to being dependent on the objected claims.
Claim 1 lines 9 and 10 “the treatment apparatus” should read “the animal treatment apparatus”
Claim 18 lines 3-4 “the treatment apparatus” should read “the animal treatment apparatus”
Claim 30 lines 10 and 11 “the treatment apparatus” should read “the animal treatment apparatus”
Claim 30 lines 18-19 “the treatment application portion” should read “the treatment applicator portion.” Claims 35-38 are objected due to being dependent on claim 30.
Claim 35 lines 2-3 “the treatment apparatus” should read “the animal treatment apparatus”
Claim 39 line 9 and 10 “the treatment apparatus” should read “the animal treatment apparatus”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 35-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 lines 20-23 recite “when applying the animal treatment, the marking portion remains surrounding and separated from the treatment applicator portion such that no part of the marking portion is in contact with the absorbent pad containing the marking medium” and is unclear as to how the marking portion is to be not in contact with the absorbent pad since the marking portion is an absorbent pad. For the purposes of examination, the Office will interpret the absorbent pad containing the marking medium to be the treatment applicator portion. Claims 35-36 and 38 are rejected due to their dependency on claim 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13, 18, 30, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Frandsen (US Patent 6,527,750) in view of Matera, JR (US PGPub 2001/0037124).
With regards to claim 1, Frandsen discloses (Figures 1-8) an animal marking and treatment apparatus 10, comprising: 
an animal treatment apparatus 15 to apply an animal treatment to a surface or subcutaneous layer at a treatment location of an animal via an applicator 35 at an operative end (figure 2), and 
a marking portion 50 (Col 6 lines 9-20), attached to the animal treatment apparatus 15, and located at the operative end (figure 2); 
the marking portion 50 is an absorbent pad 51 containing a marking medium (Col 6 lines 9-20), held and presented within a cassette 30, and the cassette 30 has a mounting portion 32/33, at an opposing end to that holding the absorbent pad 51, to co-operate with a mount (see screw in figure 3 where the applicator/marking portion are separate from the treatment apparatus) on the operative end of the treatment apparatus 35 (figure 3);
the cassette 30 further being removably attached to the treatment apparatus 15 (see screw in figure 3 where the applicator/marking portion are separate from the treatment apparatus);
the cassette 30 when mounted to the operative end forms at least in part a guard 31/34 (inside of the cassette 30) over the applicator 35 at the operative end;
wherein the marking portion 50 has a hollow center to leave a mark with the hollow center (marking portion leaves a hollow center when the 1 or more needles extend through the marking portion 50; figures 2 and 5), the animal treatment apparatus 15 being positioned within the hollow center and spaced apart from the absorbent pad 51 containing the marking medium such that it is not in contact with the absorbent pad 51 containing the marking medium (see figure 5 where the needles extend through the center of the marking portion 50 without being in contact with the marking portion 50); 
such that when the animal receives the treatment, no part of the animal treatment apparatus 15 makes contact with the absorbent pad 50 containing the marking medium (figure 5), the marking portion 50 marks the treatment location by stamping at the same time, the animal treatment being applied through a hollow center of the marking portion 50, and the hollow center encircles, at a distance away from, the treatment location where the treatment was applied (figures 1-2 – animal treatment is applied via applicator 35 through the marking portion 50 as seen in figure 2, marking portion 50 is in the shape of a circle and therefore encircles the mark left by the applicator 35).
Frandsen is silent wherein the cassette includes a removably replaceable cover for the absorbent pad to prevent the absorbent pad from drying out.
However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Frandsen to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
With regards to claim 2, Frandsen further discloses wherein no additional movement or operation is required from an operator to stamp the mark over the movement or operation of treating the animal (Col 5 lines 10-35; Col 6 lines 9-20).
With regards to claim 3, Frandsen further discloses wherein the marking portion also marks the location of where the treatment was applied (Col 6 lines 9-20).
With regards to claim 5, Frandsen further discloses wherein the marking portion 50 is circular and configured for leaving a circular mark on the animal (figures 2 and 5).
With regards to claim 13, Frandsen further discloses wherein the cassette 30 is removably replaceable when the absorbent pad 51 is exhausted (can be attached and removed via screws as shown in figure 3).
With regards to claim 18, Frandsen further discloses wherein the applicator comprises a needle 35 and further wherein the cassette 30 acts as the guard 31/34 that completely covers the needle 35 (figure 2), and which operatively uncovers the needle 35 when the treatment apparatus 15 is applied to the surface of the animal (see figures 2-3 where needle 35 is pushed through the outside of guard 31/34).
With regards to claim 30, Frandsen discloses (Figures 1-8) an animal marking and treatment apparatus 10, comprising: 
an animal treatment apparatus 15 having an operative end with a treatment applicator portion 35, the animal treatment apparatus 15 being configured to apply an animal treatment to a surface or subcutaneous layer at a treatment location of an animal via the treatment applicator portion 35 at an operative end (figures 1-2); and 
a marking portion 50 (Col 6 lines 9-20), attached to the animal treatment apparatus 15, and located at the operative end (figure 2); 
the marking portion 50 is an absorbent pad 51 containing a marking medium (Col 6 lines 9-20), held and presented within a cassette 30, and the cassette 30 has a mounting portion 32/33, at an opposing end to that holding the absorbent pad 51, to co-operate with a mount (see screw in figure 3 where the applicator/marking portion are separate from the treatment apparatus) on the operative end of the treatment apparatus 15;
the cassette 30 being removably attached to the treatment apparatus 15 (see screw in figure 3 where the applicator/marking portion are separate from the treatment apparatus);
the cassette 30 when mounted to the operative end forms at least in part a guard 31/34 (inside of the cassette 30) over the treatment applicator portion 35 at the operative end;
the marking portion 50 having a hollow center arranged to apply a marking having a hollow center (marking portion leaves a hollow center when the 1 or more needles extend through the marking portion 50; figures 2 and 5); 
the marking portion 50 further surrounding and being separated from the treatment application portion 35 (figure 2 and 5), wherein the animal treatment apparatus 15 is configured to apply the mark and animal treatment at the same time, and further wherein, during use when applying the animal treatment, the marking portion 50 remains surrounding and separated from the treatment applicator portion 35 such that no part of the marking portion 50 is in contact with the treatment applicator portion 35, the animal treatment being applied though the hollow center of the marking portion 50 (figures 2 and 5; Col 6 lines 9-20); and
wherein when the animal treatment and the mark are applied to the animal, the mark encircles, and is separated from, the treatment location (figures 2 and 5; Col 6 lines 9-20).
Frandsen is silent wherein the cassette includes a removably replaceable cover for the absorbent pad to prevent the absorbent pad from drying out.
However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Frandsen to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
With regards to claim 35, Frandsen further discloses wherein the cassette 30 forms the guard 31/34 that covers and uncovers the treatment applicator portion 35 of the treatment apparatus 15 (see figures 2-3 where needle 35 is pushed through the outside of guard 31/34)
With regards to claim 36, Frandsen further discloses wherein the marking portion 50 is shaped as a circular ring and configured for applying the marking as a circular ring marking on the animal (figures 2 and 5).
With regards to claims 37, Frandsen further discloses wherein the applicator 35 is selected from a needle 35 to apply subcutaneous treatment (Col 5 lines 10-35).
With regards to claims 38, Frandsen further discloses wherein the treatment applicator portion 35 is selected from a needle 35 to apply subcutaneous treatment (Col 5 lines 10-35).
With regards to claim 39, Frandsen discloses (Figures 1-8) an animal marking and treatment apparatus 10, comprising: 
an animal treatment apparatus 15 to apply an animal treatment to a surface or subcutaneous layer at a treatment location of an animal via an applicator 35 at an operative end (figures 1 and 2); and 
a marking portion 50 (Col 6 lines 9-20), attached to the animal treatment apparatus 15, and located at the operative end (figure 2); 
the marking portion 50 is an absorbent pad 51 containing a marking medium (Col 6 lines 9-20), held and presented within a cassette 30, and the cassette 30 has a mounting portion 32/33, at an opposing end to that holding the absorbent pad 51, to co-operate with a mount (see screw in figure 3 where the applicator/marking portion are separate from the treatment apparatus) on the operative end of the treatment apparatus 15 (figure 3);
the cassette 30 further being removably attachable to the treatment apparatus 15 (see screw in figure 3 where the applicator/marking portion are separate from the treatment apparatus);
the cassette 30 when mounted to the operative end forms at least in part a guard 31/34 (inside of the cassette 30) over applicator 35 at the operative end;
wherein the marking portion 50 has a hollow center to leave a mark having a mark hollow center (marking portion leaves a hollow center when the 1 or more needles extend through the marking portion 50; Col 6 lines 9-20), the animal treatment apparatus 15, during use when the animal receives the animal treatment, being positioned within the hollow center and spaced apart from the absorbent pad 51 containing the marking medium such that it is not in contact with the absorbent pad 51 containing the marking medium (figures 2 and 5); 
the applicator 35 being configured to extend through the marking portion 50 hollow center and to be separated from the marking portion 50 hollow center when the applicator 35 extends through the marking portion 50 (figure 5);
such that when the animal receives the animal treatment, no part of the animal treatment apparatus 15 makes contact with the absorbent pad 51 containing the marking medium (figures 2 and 5), the marking portion 50 marks the treatment location by stamping the animal at the same time, the animal treatment being applied through the marking portion hollow center (Col 6 lines 9-20); and
wherein the mark hollow center encircles, at a distance away, the treatment location where the animal treatment was applied (figures 2 and 5).
Frandsen is silent wherein the cassette includes a removably replaceable cover for the absorbent pad to prevent the absorbent pad from drying out.
However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Frandsen to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 includes the limitation of “an offset bracket to attach to the mount and to which the mounting portion can attach to offset the marking portion when the animal treatment is applied outside the periphery of the marking portion.” This is a novel concept as the mounting portion (screws of Frandsen in figure 3) discloses a screw arrangement for the mounting of the cassette 30 and animal treatment apparatus 15. However, this mounting arrangement extends longitudinally from the axis and is not offset where animal treatment can be applied outside the periphery of the marking portion. It would be novel to add an offset bracket to this type of arrangement and therefore would be allowable if rewritten in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/13/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771